U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES AND EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to. Commission file number:000-14209 FIRSTBANK CORPORATION (Exact name of registrant as specified in its charter) Michigan 38-2633910 (State of Incorporation) (I.R.S. Employer Identification No.) 311 Woodworth Avenue Alma, Michigan (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(989) 463-3131 Indicate by check mark whether the registrant (1) has filed all reports to be filed by Section 13 or 15(d) of the Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. YesXNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer”, and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer Accelerated filerNon-accelerated filer ­­­Smaller reporting companyX Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes NoX Common stock outstanding at October 31, 2010:7,791,379 shares. INDEX PART I. FINANCIAL INFORMATION Item 1. Financial Statements (UNAUDITED) Page3 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations Page13 Item 3. Quantitative and Qualitative Disclosures about Market Risk Page18 Item 4. Controls and Procedures Page19 PART II. OTHER INFORMATION Item 4. [removed and reserved] Item 5. Other Information Page19 Item 6. Exhibits Page19 SIGNATURES Page20 EXHIBIT INDEX Page21 2 Item 1:Financial Statements (UNAUDITED) FIRSTBANK CORPORATION CONSOLIDATED BALANCE SHEETS AS OF SEPTEMBER 30, 2, 2009 (Dollars in thousands) UNAUDITED September 30, December 31, ASSETS Cash and due from banks $ $ Short term investments Total Cash and cash equivalents FDIC insured banktime certificates of deposit Trading account securities 23 Securities available for sale Federal Home Loan Bank stock Loans held for sale Loans, net of allowance for loan losses of $20,725 at September 30, 2010 and $19,114 at December 31, 2009 Premises and equipment, net Acquisition goodwill Other intangibles Other Real Estate Owned Accrued interest receivable and other assets TOTAL ASSETS $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY LIABILITIES Deposits: Non-interest bearing accounts $ $ Interest bearing accounts: Demand Savings Time Total Deposits Securities sold under agreements to repurchase and overnight borrowings Federal Home Loan Bank advances Subordinated Debentures Accrued interest and other liabilities Total Liabilities SHAREHOLDERS’ EQUITY Preferred stock; no par value, 300,000 shares authorized, 33,000 issued Common stock; 20,000,000 shares authorized, 7,786,405 shares issued and outstanding ( 7,730,241 at December 31, 2009 ) Accumulated deficit ) ) Accumulated other comprehensive income Total Shareholders’ Equity TOTAL LIABILITIES AND SHAREHOLDERS’ EQUITY $ $ See notes to consolidated financial statements. 3 FIRSTBANK CORPORATION CONSOLIDATED STATEMENTS OF INCOME SEPTEMBER 30, 2 (Dollars in thousands except per share data) UNAUDITED ThreeMonths Ended September 30, Interest Income: Interest and fees on loans $ $ Securities Taxable Exempt from Federal Income Tax Short term investments 52 44 Total Interest Income Interest Expense: Deposits FHLB advances and other Subordinated Debt Total Interest Expense Net Interest Income Provision for loan losses Net Interest Income after provision for loan losses Non-interest Income: Gain on sale of mortgage loans Service charges on deposit accounts Gain/(loss) on trading account securities ) ) Gain/(loss) on securities, including other than temporary impairment 1 (2 ) Mortgage servicing, net of amortization ) 25 Other Total Non-interest Income Non-interest Expense: Salaries and employee benefits Occupancy and equipment Amortization of intangibles FDIC insurance premium Other Total Non-interest Expense Income before federal income taxes Federal income taxes NET INCOME $ $ Preferred stock dividends and accretion of discount on preferred stock NET INCOME AVAILABLE TO COMMON SHAREHOLDERS $ $ COMPREHENSIVE INCOME Net Income $ $ Change in unrealized gain on securities, net of tax and reclassification effects TOTAL COMPREHENSIVE INCOME $ $ Basic Earnings Per Share $ $ Diluted Earnings Per Share $ $ Dividends Per Share $ $ See notes to consolidated financial statements. 4 FIRSTBANK CORPORATION CONSOLIDATED STATEMENTS OF INCOME SEPTEMBER 30, 2 (Dollars in thousands except per share data) UNAUDITED NineMonths Ended September 30, Interest Income: Interest and fees on loans $ $ Securities Taxable Exempt from Federal Income Tax Short term investments 97 Total Interest Income Interest Expense: Deposits FHLB advances and other Subordinated Debt Total Interest Expense Net Interest Income Provision for loan losses Net Interest Income after provision for loan losses Non-interest Income: Gain on sale of mortgage loans Service charges on deposit accounts Gain/(loss) on trading account securities 13 ) Gain/(loss) on securities, including other than temporary impairment 10 Mortgage servicing, net of amortization 91 ) Other Total Non-interest Income Non-interest Expense: Salaries and employee benefits Occupancy and equipment Amortization of intangibles FDIC insurance premium Other Total Non-interest Expense Income before federal income taxes Federal income taxes NET INCOME $ $ Preferred stock dividends and accretion of discount on preferred stock NET INCOME AVAILABLE TO COMMON SHAREHOLDERS $ $ COMPREHENSIVE INCOME Net Income $ $ Change in unrealized gain on securities, net of tax and reclassification effects TOTAL COMPREHENSIVE INCOME $ $ Basic Earnings Per Share $ $ Diluted Earnings Per Share $ $ Dividends Per Share $ $ See notes to consolidated financial statements. 5 FIRSTBANK CORPORATION CONSOLIDATED STATEMENTS OF CASH FLOW FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2 (Dollars in thousands) UNAUDITED Nine months ended September 30, OPERATING ACTIVITIES Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Provision for loan losses Depreciation of premises and equipment Net amortization of security premiums/discounts Loss/(Gain) on trading account securities ) Loss/(Gain) on securities transactions ) ) Amortization and impairment ofintangibles Stock option and stock grant compensation expense 82 Gain on sale of mortgage loans ) ) Proceeds from sales of mortgage loans Loans originated for sale ) ) Deferred federal income tax expense/(benefit) ) (Increase)/decrease in accrued interest receivable and other assets ) Increase/(decrease) in accrued interest payable and other liabilities ) NET CASH PROVIDED BY OPERATING ACTIVITIES INVESTING ACTIVITIES Proceeds from sale of securities available for sale Proceeds from maturities and calls of securities available for sale Purchases of securities available for sale ) ) Proceeds from sale of fixed assets Net (increase)/decrease in portfolio loans Net purchases of premises and equipment ) ) NET CASH USED IN INVESTING ACTIVITIES ) ) FINANCING ACTIVITIES Net increase/(decrease) in deposits Increase/(decrease) in securities sold under agreements to repurchase andother short term borrowings ) Repayment of notes payable and other borrowings 0 ) Repayment of Federal Home Loan Bank borrowings ) ) Proceeds from Federal Home Loan Bank borrowings Cash proceeds from issuance of preferred stock and warrants 0 Cash proceeds from issuance of common stock, net Cash dividends-preferred stock ) ) Cash dividends-common stock ) NET CASH USED IN FINANCING ACTIVITIES ) ) INCREASE/(DECREASE) IN CASH AND CASH EQUIVALENTS ) Cash and cash equivalents at beginning of period CASH AND CASH EQUIVALENTS AT END OF PERIOD $ $ Supplemental Disclosure Interest Paid $ $ Income Taxes Paid $ $ Non cash transfers of loans to Other Real Estate Owned $ $ See notes to consolidated financial statements. 6 FIRSTBANK CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2010 UNAUDITED NOTE 1- FINANCIAL STATEMENTS The accompanying unaudited financial information presented is for Firstbank Corporation (“Corporation”) and its wholly owned subsidiaries:Firstbank - Alma, Firstbank (Mt. Pleasant), Firstbank - West Branch (including its wholly owned subsidiaries; 1st Armored, Inc. (sold on March 31, 2010), 1st Title, Inc., and its holdings in 1st Investors Title, LLC), Firstbank - St. Johns, Keystone Community Bank, Firstbank – West Michigan and its wholly owned subsidiary Accord Financial Services, Inc., collectively the “Banks”, FBMI Risk Management Services, Inc., a company that provides insurance coverage to only affiliates of Firstbank Corporation, and Austin Mortgage Company, a company that holds certain performing and non-performing residential mortgage loans originated prior to the acquisition of ICNB Financial Corporation, and beginning in the second quarter of 2009 certain non-performing loans transferred from affiliate banks. All of the subsidiaries listed above are fully owned except 1st Investors Title, LLC, which was 52% owned by us through September 30, 2009 at which time we sold 3% of the company. The results of 1st Investors Title, LLC are consolidated into our results through September 30, 2009, the date of the sale. We now have a 49% ownership in 1st Investors Title, LLC and no longer consolidate their results into the results of the Company in accordance with generally accepted accounting principles. The consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X. Accordingly, they do not include all of the information and footnotes required by accounting principles generally accepted in the United States of America for complete financial statements. In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included. Operating results for the nine month period ended September 30, 2010, are not necessarily indicative of the results that may be expected for the year ending December 31, 2010. The balance sheet at December 31, 2009, has been derived from the audited financial statements at that date. For further information, refer to the consolidated financial statements and footnotes thereto included in the Corporation’s annual report on Form 10-K for the year ended December 31, 2009. Effect of Newly Issued but not yet Effective Accounting Standards In July 2010, the Financial Accounting Standards Board issued a statement which expands disclosures about credit quality of financing receivables and allowance for credit losses. The new standard will require expanded disclosures about the credit quality of our loans and the related reserves against them. The additional disclosures will include details on our past due loans, credit quality indicators, and modifications of loans. We anticipate adopting the new standard beginning with our December 31, 2010 financial statements. NOTE 2 – GOODWILL Changes in the carrying amount of goodwill are as follows: (In Thousands of Dollars) Balance at January 1 $ $ Write down of goodwill from branch sale 0 ) Balance at September 30 $ $ The $90,000 write down of goodwill in 2009 relates to the sale of our Auburn branch. The sale transaction in its entirety resulted in a modest gain on sale over and above the amount of the goodwill write-off. During the third quarter, Firstbank Corporation retained Austin Associates, LLC (“Austin”) to perform a goodwill impairment analysis. The valuation date was July 31, 2010. The steps that Austin utilized in a Step 1 valuation test included the reporting unit and the appropriate standard and level of value, the calculation of fair value and the comparison of fair value to carrying value. Austin determined that Firstbank Corporation was the relevant reporting unit to be valued. The standard of value used in the valuation was fair value.Austin’s interpretation of this definition is that it is the value of ownership of the specific business with consideration of synergies, efficiencies and other value enhancing factors. The appropriate level of value used was controlling interest level. This is consistent with allowing for synergies and other factors as described previously and also considers premiums where appropriate. The appraisal methodology utilized by Austin includes the following valuation approaches: 7 A. Income Approach: Under this approach, a discounted cash flow value is calculated based on earnings capacity. B. Asset Approach: This approach is based on the difference between the estimated market value of assets and liabilities. C. Market Approach: This analysis is based on price-to-earnings multiples, price-to-tangible-book ratios and core deposit premiums for selected bank sale transactions. Austin used the individual valuation results to calculate their estimate of the fair value of common equity. This figure was then compared to the carrying value of equity to determine whether the Step 1 test had passed or failed. In its findings, Austin Associates determined that the fair value of Firstbank’s common equity was $100.0 million, below its carrying value of $114.5 million on the testing date. As required by generally accepted accounting principles, since the Step 1 test did not pass, it was necessary to complete a Step 2 test. In the Step 2 test, Austin determines the implied value of goodwill compared with Firstbank’s carrying value of goodwill. In the Step 2 test, if the implied amount of goodwill exceeds the carrying amount, then no goodwill impairment charge is required. To determine the implied value of goodwill, Austin estimated the fair value of Firstbank’s identifiable assets less liabilities. The difference is the net identifiable assets of the company. Austin used a variety of methods to determine the fair value of Firstbank’s assets and liabilities, including: recent transactions data, discounted cash flows, and market price indications. Assets reviewed consisted of: loans, investments, and other real estate owned, while liabilities reviewed included: deposits and borrowed funds. After completing this re-valuation exercise, the fair value of Firstbank’s common equity determined in Step 1 above, was subtracted from the estimated net identifiable assets to determine the implied fair value of goodwill. Based on the analysis, Austin concluded that the implied fair value of goodwill exceeded the carrying value; therefore, no goodwill impairment charge was required at this time. Whole bank sale transactions at a premium to tangible book value in the market place play an important role in the determination of fair value of the company. Changes in the pricing of future whole bank sales could negatively affect future valuation and result in goodwill impairment at a future date. NOTE 3- NONPERFORMING LOANS AND ASSETS Nonperforming Loans and Assets The following table summarizes nonaccrual and past due loans at the dates indicated: (Dollars in thousands) September 30, December 31, Nonperforming loans: Nonaccrual loans $ $ Loans 90 days or more past due and still accruing Restructured loans Total nonperforming loans $ $ Other Real Estate $ $ Nonperforming loans as a percent of total loans* % % Nonperforming loans plus Other Real Estate as a percent of total loans* plusOther Real Estate % % Nonperforming assets as a percent of total assets % % 8 Analysis of the Allowance for Loan Losses (Dollars in Thousands) Three months ended September 30, Nine months ended September 30, Balance at beginning of period $ $ 16,668 $ $ Charge-offs ) Recoveries Net charge-offs ) Provision for loan losses Balance at end of period $ Average total loans* outstanding during the period $ Allowance for loan loss as a percent of total loans* % Allowance for loan loss as a percent of nonperforming loans 59
